



Exhibit 10.3
[Company Letterhead]
[Date]
[Employee Name]
[Employee Address]


Re:
Executive Change in Control Retention Plan Participation Letter Agreement

Dear [Employee Name]:
Semtech Corporation (“Semtech”) has adopted the new Semtech Corporation
Executive Change in Control Retention Plan (the “New Plan”) effective August 21,
2019 (the “Effective Date”). The New Plan replaces the Semtech Corporation
Amended and Restated Executive Change in Control Retention Plan, which
originally took effect on December 19, 2014 (the “Prior Plan”). The Prior Plan
has been terminated effective as of the Effective Date.
You have been selected as a participant in the New Plan effective as of the
Effective Date. As a condition to your participation in the New Plan, you are
required to sign this letter and return a copy to Semtech as instructed below.
This letter supersedes and replaces in its entirety your participation agreement
under and with respect to the Prior Plan.
Through this letter, you are being offered the opportunity to become a
participant in the New Plan, and thereby to be eligible to receive the benefits
described in the New Plan, which are contingent on your employment terminating
under certain circumstances in connection with a Change in Control (as defined
in the New Plan). A copy of the New Plan is attached to this letter. You should
read it carefully and become comfortable with its terms and conditions, and
those set forth below.
By signing below, you acknowledge and agree to the following:
(a)
You have received a copy of the New Plan, which also serves as its summary plan
description;



(b)
Terms not defined in this letter but beginning with initial capital letters
shall have the meaning assigned to them in the New Plan;



(c)
Participation in the New Plan requires that you agree irrevocably and
voluntarily to the terms of the New Plan and the terms set forth in this letter
agreement; and



(d)
You have had the opportunity to carefully evaluate this opportunity, and desire
to participate in the New Plan according to the terms and conditions set forth
herein.



Subject to the foregoing, we invite you to become a “Participant” in the New
Plan. Your participation in the New Plan will be effective upon your signing and
returning this letter agreement to Semtech within 30 days of your receipt of
this letter agreement.




--------------------------------------------------------------------------------





NOW, THEREFORE, you and Semtech (hereinafter referred to as “the parties”)
hereby
AGREE as follows:


1.This letter agreement shall terminate, and your status as a “Participant” in
the New Plan shall end, on the first to occur of:


(a)
your termination of employment, for any reason, provided that such termination
does not occur during a Change in Control Window;



(b)
your termination of employment during a Change in Control Window to the extent
that (i) Semtech or an Affiliate terminates your employment for “Cause” or (ii)
you terminate employment for a reason other than “Good Reason” (as such terms
are defined in the New Plan) or (iii) your employment terminates as a result of
your death or Disability;



(c)
the second anniversary of a Change in Control (provided that if your employment
has previously terminated in a Qualifying Termination, this letter agreement and
your status as a Participant shall not terminate until all New Plan benefits
have been paid to you);



(d)
the date all New Plan benefits have been paid to you; or



(e)
the effective time of a termination of the Plan in accordance with Section 11 of
the Plan.



2.You recognize and agree that your execution of this letter agreement results
in your enrollment and participation in the New Plan, that you agree to be bound
by the terms and conditions of the New Plan and this letter agreement, and that
you understand that this letter agreement may not be amended or modified except
pursuant to Section 11 of the New Plan or as expressly provided above.


3.This letter agreement embodies the entire agreement of the parties hereto
respecting the matters within its scope. This letter agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof (including, without limitation,
the Prior Plan and any participation letter or agreement you may have had under
the Prior Plan).


EXECUTIVE
 
SEMTECH CORPORATION
 
 
 
 
 
 
Name:
 
Name:
Date:
 
Title:
 
 
Date:











2